Citation Nr: 0737942	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-42 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  

By its decision of June 13, 2006, the Board of Veterans' 
Appeals denied the veteran's claim of entitlement to service 
connection for hepatitis C.  An appeal to the United States 
Court of Appeals for Veterans Claims (Court) followed, and 
the parties to such appeal thereafter jointly moved the Court 
to vacate the earlier decision and remand the matter to the 
Board for further action.  Such motion was granted by the 
Court through its August 2007 order.  The case has since been 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The parties to the appeal before the Court determined in 
their joint motion that the Board in its June 2006 decision 
improperly rejected a nexus opinion offered by a private 
attending physician in April 2004 solely because it relied on 
history supplied by the veteran.  The parties, citing the 
holding in Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), further noted that it was incumbent upon the Board to 
evaluate the credibility of the history upon which the nexus 
opinion was predicated.  In addition, the parties agreed that 
the Board was to direct the VA Regional Office (RO) or AMC to 
afford the veteran a medical examination and obtain a medical 
opinion as to the existence of a nexus, if any, between the 
veteran's hepatitis C and his period of military service, 
taking into consideration that the veteran reportedly did not 
use drugs intravenously while in service.  

In order to comply with the directives set forth in the joint 
motion, as incorporated into the Court's order, this matter 
is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim of entitlement to service 
connection for hepatitis C.  The veteran 
must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed 
hepatitis C must be obtained for 
inclusion in his VA claims folder.  

3.  Thereafter, the veteran is to be 
afforded a VA medical or gastrointestinal 
examination for the purpose of 
determining the approximate onset date 
and/or etiology of his hepatitis C.  The 
claims file must be provided to the 
examiner for review.  

Following a review of the relevant 
evidence in the claims file, obtaining a 
thorough medical and social history, the 
clinical evaluation and any tests deemed 
necessary, the examiner is requested to 
furnish a medical opinion as to the 
following: 

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
hepatitis C or residuals of 
same originated during his 
period of military service from 
February 1970 to February 1972 
or is causally linked to any 
incident of active duty?  

For purposes of providing such 
opinions, the examiner is asked 
to premise such opinions on the 
basis that the veteran 
reportedly did not use drugs 
intravenously while in service.  

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

If the examiner must resort to 
speculation to answer either question, he 
or she should so indicate.  The clinician 
is requested to provide a rationale for 
any opinion expressed.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
hepatitis C must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the 
veteran's due process rights.  No inference should be drawn 
as to the outcome of this matter by the actions herein 
requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


